Mr. Justice MacLeary
delivered the opinion of the court.
The defendant in this ease, who is the appellant in this court, was convicted in the municipal court of Juana Diaz of defamatory libel and sentenced to two months’ imprisonment and the payment of $200 fine. Prom this judgment he appealed to the District Court of Ponce, where he was tried again, and the penalty was reduced to $100 fine, and in the event of nonpayment, one day of imprisonment for each dollar of the fine.
Prom this judgment he appealed to this court, hut there is neither a statement of facts nor bill of exceptions to be found in the record; nor did he appear by counsel, and no brief was filed for him, so there is nothing before the court hut fundamental errors, if any can be found. No .such errors appear in the record, for which reason the judgment of the court below must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and Wolf concurred.